Citation Nr: 1734789	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating prior to December 21, 2009 and a rating in excess of 30 percent on or after December 21, 2009, for seborrheic dermatitis.

2.  Entitlement to service connection for uterine fibroids with a right ovarian cyst and hemorrhaging, status post ablation surgery.


INTRODUCTION

The Veteran had active service October 1986 to October 1995 and December 2005 to June 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted an initial noncompensable evaluation for seborrheic dermatitis and a June 2015 rating decision of the RO in Roanoke, Virginia, which denied entitlement to service connection for uterine fibroids with a right ovarian cyst and hemorrhaging, status post ablation surgery.  Jurisdiction rests with the RO in Roanoke, Virginia as the Veteran currently resides within the jurisdiction of such.

During the pendency of the claim, a January 2010 rating decision granted an increased the rating for seborrheic dermatitis from noncompensable to 30 percent effective December 21, 2009.  Because this increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was initially before the Board in February 2016.  At that time, the Board granted an initial rating of 10 percent prior to October 23, 2008, and in excess of 20 percent thereafter, for corns on the toes, and remanded the issues of entitlement to service connection for a sinus condition, to include allergic rhinitis and sinusitis, and entitlement to an initial compensable rating prior to December 21, 2009, and in excess of 30 percent thereafter for seborrheic dermatitis.  Thereafter, in June 2017, the Board again remanded the issue of entitlement to service connection for a sinus condition, to include allergic rhinitis and sinusitis for further development.  The record does not reflect the requested development has been completed or that the issue has returned to the Board for review.  Thus, further discussion of entitlement to service connection for a sinus condition is not warranted at this juncture.  

Additionally, in June 2017, the Board stayed any action with respect to the issue of entitlement to a compensable initial rating prior to December 21, 2009, and a staged initial rating in excess of 30 percent thereafter, for seborrheic dermatitis, in accordance with pending litigation.  However, as a decision has been issued with respect to the appeal for Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017), the stay has been lifted and this issue is ripe for adjudication by the Board at this juncture.  

Additional evidence was received by VA subsequent to the most recent, April 2016, supplemental statement of the case issued, in part, for the Veteran's increased claim for seborrheic dermatitis.  Specifically, such consists of May 2017 private dermatology medical letter from Brian L. Johnson, M. D., and additional VA treatment records.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2016). However, this additional evidence is either not relevant or duplicative of prior evidence, namely the Veteran has a diagnoses of seborrheic dermatitis and alopecia and has been treated for each.  Thus, there is no prejudice to the Veteran in proceeding with appellate review.

The issue of entitlement to service connection for uterine fibroids with a right ovarian cyst and hemorrhaging, status post ablation surgery, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the rating period prior to December 21, 2009, the Veteran's seborrheic dermatitis was not manifested by at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; and did not require intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.   

2.  For the rating period beginning December 21, 2009, the Veteran's seborrheic dermatitis did not affect an area of more than 40 percent of the entire body or the use of constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past 12-month period.



CONCLUSION OF LAW

The criteria compensable initial rating prior to December 21, 2009 and a staged initial rating in excess of 30 percent on or after December 21, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the claimant, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where reasonable doubt arises as to the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2016). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or does not show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran has been assigned a noncompensable rating for her seborrheic dermatitis for the rating period prior to December 21, 2009.  Beginning December 21, 2009, she is in receipt of a 30 percent rating.  

The Veteran's seborrheic dermatitis is rated under Diagnostic Code 7806.  Diagnostic Code 7806 provides a noncompensable (0 percent) rating for the evaluation of dermatitis or eczema if there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted if there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas be affected, or; that systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Finally, a rating of 60 percent is warranted when the disability covers an area of more than 40 percent of the entire body, or when more than 40 percent of exposed areas are affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

Systemic therapy means treatment pertaining to or affecting the body as a whole, whereas topical therapy means treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied.  Furthermore, although topical corticosteroid treatment could meet the definition of systemic therapy if administered on a large enough scale such that it affected the body as a whole; however, such does not mean that all applications of topical corticosteroids amount to systemic therapy.  See Johnson, supra.

The Veteran was afforded a VA general examination in July 2007.  During the evaluation, the examiner noted no rash or seborrheic dermatitis was noted on the forehead and that on the scalp, the Veteran was wearing a wig which was sewed in with her hair, thus the scalp could not be examined completely.  The July 2007 VA examiner stated that the periphery of the scalp showed a few flakes, whitish in color, but no redness or erythema was noted on the visually available area of the scalp.  During the July 2007 VA examination, the Veteran reported she had been using selenium shampoo which has been discontinued and now used Tarsum shampoo once a week and Betamethasone cream on her forehead and also AmLactin.  Upon physical examination, the examiner indicated that the skin condition affected less than one percent of the entire body.  In this regard, although the July 2007 VA examiner did not provide an opinion as to the total exposed area affected, the Board recognizes that the seborrheic dermatitis at issue has only involved the Veteran's general head area.  As noted above, the VA examiner explained the scalp could not be examined completely and thus, the area examined by examiner on the Veteran's head area would generally be consistent with a finding also as to any exposed area.  Such is supported by the findings of the subsequent examiners in March 2015 and March 2017, with exception of the December 2009 examiner, who provided identical findings with respect to total body area and exposed body area.  Additionally, a February 2008 VA treatment record, in part, documented the Veteran reported that her atopic dermatitis was stable, that she was on steroids pro re nata and denied any new rash.  

Thereafter, a December 21, 2009 fee based examiner noted that due the Veteran's skin condition, she had exudation around the edges of the hairline, itching throughout the scalp, shedding throughout the scalp, crusting throughout the scalp and loss and thinning of hair.  During the December 2009 fee based examination, the Veteran reported, within the past 12 months, topical treatment with Clobetasol Propionate and Ketoconazole.  Upon examination the December 2009 fee based examiner found there was no acne, chloracne, scarring, alopecia, alopecia areata and hyperhidrosis but did diagnosis seborrheic dermatitis.  The December 2009 fee based examiner found the seborrheic dermatitis was located on the Veteran's head, particularly the top of her head, and but found there was no ulceration, exfoliation and crusting, and no tissue loss induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The December 2009 fee based examiner stated the skin lesion coverage of the exposed area was 30 percent and the skin lesion coverage relative to the whole body was 3 percent.  Based on these findings, the Veteran was awarded a 30 percent evaluation as of December 21, 2009, the date of the examination report.  

Thereafter, a March 2015 skin disability benefit questionnaire was obtained.  The March 2015 examiner diagnosed, in pertinent part, seborrheic dermatitis and alopecia.  The March 2015 VA examiner noted various treatment for other skin conditions but with respect to seborrheic dermatitis, only noted the Veteran had been prescribed tropical corticosteroids of less than six weeks duration.  The March 2015 VA examiner noted seborrheic dermatitis was characterized by flaky excoriation, greasy whitish colored skin excrescence on all occipital aspect and vertex, and bi-pronto temporal aspect.  In an addendum opinion, the March 2015 VA examiner found the Veteran's seborrheic dermatitis covered less than 5 percent of the total exposed area and less than 5 percent of the total body area.

Pursuant to the February 2016 Board remand, a March 2017 skin disability benefit questionnaire was obtained.  The March 2017 examiner diagnosed seborrheic dermatitis.  The March 2017 VA examiner found the Veteran's seborrheic dermatitis was treated with topical corticosteroids.  The March 2017 VA examiner found the Veteran's visible skin conditions affected 20 percent to 40 percent of her total body area and 20 percent to 40 percent total exposed body area.  However, the March 2017 VA examiner found that with respect to Veteran's seborrheic dermatitis, independent of her alopecia condition, the affected area of the entire body was less than 5 percent and less than 5 percent of the exposed area.  Thus, the March 2017 VA examiner considered all visible skin conditions in the estimate of 20 percent to 40 percent of the Veteran's total body area and 20 percent to 40 percent total exposed body area affected; however, even with such findings such does not warrant a higher evaluation.  

The Board additionally reviewed VA and private treatment records.  However, this evidence does not reflect that for the rating period prior to December 21, 2009, the Veteran's seborrheic dermatitis manifested by at least 5 percent of the entire body, 5 percent of exposed areas affected or required intermittent systemic therapy based on the findings by the July 2007 VA examiner.  For the rating period beginning December 21, 2009, the Veteran's seborrheic dermatitis did not affect an area of more than 40 percent of the entire body or require the use of constant or near-constant systemic therapy based on findings by the December 2009, March 2015 or March 2017 examiners.  Based on the foregoing, the Board finds that the Veteran has not met the criteria for a compensable evaluation under Diagnostic Code 7806 for the rating period prior to December 21, 2009.  Similarly, the Veteran has not met the criteria for a rating higher than 30 percent under Diagnostic Code 7806 for the rating period beginning December 21, 2009. 

The Board has also considered other Diagnostics Codes, such as other disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7804, or 7805), depending upon the predominant disability.  During the March 2015 skin disability benefits questionnaire, the Veteran reported in part, that scarring occurred from treatment of seborrheic dermatitis for a length time without biopsy.  However, the March 2015 and March 2017 skin disease examiners each found none of the Veteran's skin conditions caused scarring or disfigurement of the head, face or neck.  Additionally, a March 2015 scars/disfigurement disability benefits questionnaire only found scars with respect to corns of the bilateral feet and did not find any scarring with respect to seborrheic dermatitis.  Moreover, dermatitis is specifically associated with Diagnostic Code 7806 and thus use of other Diagnostic Codes in this instance would constitute an impermissible rating by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  As such, the Board finds that the Veteran's disability is accurately rated under Diagnostic Code 7806.

In a November 2008 notice of disagreement (NOD), the Veteran reported that her hair had thinned around the temple and there was recognizable balding throughout the crown of her head.  She further reported that the rash was in her eyebrows and behind her ears.  In February 2010, the Veteran stated that more than 20 percent to 40 percent of her head, face, behind ears, eyebrows and forehead were exposed and affected.  In February 2010, the Veteran noted that therapy had not been prescribed in the form of corticosteroids for 5 weeks or more but therapy had been constant for more than four years.  She also stated that with respect to alopecia, her hair follicles have been permanently damaged which could have been prevented several years ago.  She stated that inflammation of the scalp was still present and hair loss, volume and thinning had appreciated in exposed areas and prescribed medication changed to long term treatment.  In a May 2015 statement, the Veteran stated, in part, that whether from the side effects of prescribed medications, the lack of appropriate treatment in the early stages of diagnosis, the lack of appropriate treatment over many years, which led to scarring, being treated with men's Rogaine for several years, not being treated for two conditions simultaneously, or the combination of prescription drugs, her seborrhea dermatitis was directly tied to alopecia and/or disfigurement.  

With respect to alopecia, a December 2008 VA treatment record noted diffuse sparse alopecia of scalp, scalp and posterior ears with diffuse scale and eyebrows and nose with little erythema.  The December 2008 VA treatment record also noted, with respect to seborrheic dermatitis, the need use shampoos more than once weekly, and also, in part, stated that alopecia may be secondary to severe seborrheic dermatitis.  However, while this record indicated that alopecia may be secondary to seborrheic dermatitis, such did not provide a specific determination based on the equipoise standard.

Thereafter, an October 2009 VA treatment record noted alopecia was likely component of traction as well as possible central centrifugal cicatricial alopecia (CCCA), but may also have a component of alopecia due to heat styling.  A November 2009 VA treatment record documented biopsy findings were consistent for alopecia, favor scarring and most characteristic for combination of CCCA, free hair shaft, and androgenetic, miniaturization, inflammation was present with some scarring, and with preservation of sebaceous lobules deep in dermis.  Thereafter, a March 2014 VA treatment record noted diagnoses of CCCA with androgenetic alopecia, stable, and seborrheic dermatitis, well-controlled, and treated with shampoo and cream.  A June 2014 private skin, scalp, punch biopsy was consistent with frontal fibrosing alopecia.  A June 2014 private medical record also endorsed a diagnosis of alopecia scarring.  A May 2016 private medical record also diagnosed alopecia, diffuse non-scarring hair loss distributed on the face and scalp and a September 2016 private medical record noted alopecia, scarring hair loss, distributed on the left superior occipital scalp, left posterior parietal scalp, mid-occipital scalp, right superior occipital scalp, right superior parietal scalp, left superior parietal scalp, right central parietal scalp, and scalp.

The Veteran also submitted an internet article, printed on January 2015 and received by VA in May 2015, for frontal fibrosing alopecia (FFA), which stated in part, that although it has been suggested that FFA may be due to hormonal changes or an autoimmune response the exact cause of this condition was not yet known.  She also submitted an article on pseudopelade of Brocq treatment and management.  However, neither article linked these conditions to seborrheic dermatitis.  

Although a December 2009 fee based examiner noted, in part, loss and thinning of hair, the December 2009 examiner did not note a diagnosis of alopecia and thus did not appear to consider such in relation to this finding.  Similarly, a March 2017 VA examiner noted other pertinent physical findings, complications, conditions, signs and/or symptoms related to seborrheic dermatitis was severe thinning of the head and entire scalp, but the examiner also did note note a diagnosis of alopecia, although a box to indicate the existence of such was specifically provided on the disability benefit questionnaire.  Moreover, as noted above, even with alopecia being considered, the March 2017 examiner's findings with consideration of all visible skin conditions would not support an evaluation in excess of 30 percent.  

Moreover, a January 2017 VA examiner found the condition claimed of alopecia was less likely than not incurred or caused by the claimed in-service injury, event or illness.  The January 2017 VA examiner stated that androgenetic (or pattern) alopecia was a genetically determined disorder characterized by the gradual conversion of terminal hairs into indeterminate, and finally into vellus hairs, was an extremely common disease that affected men and women and was not caused nor worsened by seborrheic dermatitis.  With respect to androgenetic alopecia, the January 2017 VA examiner noted, in pertinent part, while testosterone was at the core of the balding process, dihydrotestosterone (DHT) was thought to be the main culprit and that testosterone converted to DHT with the aid of the enzyme Type II 5-alpha reductase, which was held in a hair follicle's oil glands.  The January 2017 VA examiner stated DHT shrinks hair follicles, making it impossible for healthy hair to survive and that androgenic alopecia can be caused by a variety of factors tied to the actions of hormones, including, ovarian cysts, the taking of high androgen index, birth control pills, pregnancy, and menopause.  

With respect to CCCA, which the January 2017 VA examiner also stated were also referred to as hot comb alopecia and follicular degeneration syndrome, such was a type of alopecia and plausible contributing factors included the use of relaxers, tight braids, heavy extensions, certain oils, gels or pomades.  The January 2017 VA examiner stated that seborrheic dermatitis does not cause nor worsen the condition which was the result of lifestyle and haircare practices.  The January 2017 VA examiner further stated that the alopecia was not documented during active service and at the time of the VA examination in 2007, the Veteran was wearing a sewn-in wig which most certainly was a source of one of the types of alopecia noted.  The January 2017 VA examiner stated as there was no evidence that either type of alopecia existed at the time of the Veteran's military service, it was less likely than not that the conditions were present while on active duty.  Further the January 2017 VA examiner also reported that contrary to the finding noted by the a December 2009 fee based examiner, under the history given by Veteran, that failure to treat seborrheic dermatitis does not result in scarring, as based on the above discussion of etiologies.  Ultimately the January 2017 VA examiner opined that neither of these two conditions (androgenetic alopecia or CCCA) were part and parcel of the Veteran's service-connected seborrheic dermatitis.  Thus, the Board does not find any diagnosed alopecia condition is part and parcel of the Veteran's service-connected seborrheic dermatitis.  

The Board considered the Veteran's statements describing her symptoms of seborrheic dermatitis and her belief that alopecia is related to such, and she is certainly competent to report any observable skin symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the senses).  However, the Board finds that the Veteran's lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of any impairment attributable to her service-connected seborrheic dermatitis, based on objective data coupled with her lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints, to include the percentage of the area affected by the skin disability and the etiology of any diagnosed alopecia.  In addition, their reports provide sufficient information to allow the Board to apply the schedular criteria.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment for seborrheic dermatitis as well the etiology of any alopecia related diagnoses.

Finally, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record for her seborrheic dermatitis.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id. at 454.  In this case, the July 2007 VA examiner found the Veteran's skin disability caused itching but had not prevented her from going to work.  A December 2009 fee-based examiner noted the Veteran reported she was embarrassed by her hair problem but that there was no effect on her usual occupation.  The March 2015 and March 2017 VA examiners also found the Veteran's skin condition did not impact the Veteran's ability to work.  Furthermore, the Veteran has not asserted she was unemployable due to his service-connected seborrheic dermatitis.  In this regard, although the July 2007 VA examiner noted the Veteran was unemployed, a January 2016 private medical record documented the Veteran was employed as an analyst.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

Thus, for the reasons discussed above, the Board finds that the Veteran is not entitled to an initial compensable evaluation for seborrheic dermatitis prior to December 21, 2009, and in excess of 30 percent on or thereafter at any point during the appeal period.  In making these determinations the Board considered the application of "staged" ratings, but found no additional distinctive periods where the Veteran's service-connected seborrheic dermatitis met or nearly approximated the criteria for higher rating other than those that have already been granted.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against ratings higher than or separate from those already assigned for seborrheic dermatitis, the doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial rating prior to December 21, 2009 and a staged initial rating in excess of 30 percent on or after December 21, 2009, for seborrheic dermatitis is denied.  


REMAND

A June 2015 rating decision denied entitlement to service connection for uterine fibroids with a right ovarian cyst and hemorrhaging, status post ablation surgery.  In June 2016, the Veteran submitted a timely NOD with respect to this denial.  The record does not reflect a statement of the case (SOC) has been issued with respect to this claim.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC with respect to entitlement to service connection for uterine fibroids with a right ovarian cyst and hemorrhaging, status post ablation surgery.


Accordingly, the case is REMANDED for the following action:

Issue a SOC pursuant to the NOD received in June 2016, as to the rating decision in June 2015, which the Veteran is appealing for entitlement to service connection for uterine fibroids with a right ovarian cyst and hemorrhaging, status post ablation surgery. 

Only if a timely substantive appeal is received, should this issue be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Espinoza, Associate Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


